Case 5:09-cv-00230-cr Document 2192 Filed 01/15/19 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF VERMONT

ALICE H. ALLEN AND LAURENCE E.  )
ALLEN, ET AL.,                  )
     Plaintiff,                 )
                                )
v.                              )                    Docket No. 5:09-cv-00230
                                )
DAIRY FARMERS OF AMERICA, INC., )
AND DAIRY MARKETING SERVICES, )
LLC,                            )
     Defendants.                )


                                   NOTICE OF APPEAL

Notice is hereby given that Stephen H. Taylor and Darrel J. Aubertine, Intervenors, and Daniel
J. Smith and Richard T. Cassidy, Subclass Counsel, in the above-named case, hereby appeal to
the United States Court of Appeals for the Second Circuit from the Entry Order Granting In Part
And Denying In Part Subclass Counsel's Motion For Approval Of Proposed Allocation Of
Attorneys' Fees And Granting In Part And Denying In Part Intervenor Counsel's Cross-Motion
For Attorneys' Fees entered in this action of the 18th day of December, 2018.

Dated at Burlington, Vermont, this 15th day of January 2019.

                                            /s/Richard T. Cassidy
                                            Richard T. Cassidy
                                            Rich Cassidy Law
                                            1233 Shelburne Road, Suite D5
                                            South Burlington, VT 05403
                                            (802) 864-8144
                                            rich@richcassidylaw.com


Dated at Montpelier, Vermont, this 15th day of January 2019.

                                            /s/Daniel J. Smith
                                            Daniel J. Smith
                                            16 Main St., 3rd. Floor
                                            1233 Shelburne Road, Suite D5
                                            Montpelier, VT 05602
                                            (802) -229-6661
                                            dsmith@gmavt.net




                                               1
